DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-11, in the reply filed on 1/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2019 has been considered by the examiner.
Drawings
The drawings submitted on 3/15/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “a change in a volume…before the mixing” is very confusing. First, the phrase implies that the resin is present in the ink composition as undissolved particles. However, the resin is described to include “resin in the dissolved state” (Specification, para. [0096]). Now, if the resin is soluble in the aqueous ink, what does it mean to refer to changes in its volume average diameter? Second, the resin is not necessarily present in the “water-mediated solution for the resin.” If an aqueous solution of the resin is intended, “for” should then be changed to “of”. Finally, it is unclear as to what is meant by “a change in the volume average diameter before the mixing.” This ambiguity is also seen in claim 11. Additional issues include the following. Claim 2 attempts to describe the ink of claim 1 in relation to a printing method. However, what is being claimed is an ink composition and not a printing method. Therefore, what is patently relevant in claim 2 is that the ink of claim 1 is said to be a light color ink. But this does not specify the coloring material of claim 1 or change its content. Claim 4 recites the ink of claim 1 to include a cationic resin, an organic acid and/or a polyvalent metal salt but also recites that these components are included in the processing solution. The claim is therefore self-contradictory. It is herein assumed that the specified coagulant is included in the processing solution, not the ink composition. Under this assumption and since the elected invention is directed to an ink composition for which the determination of patentability does not depend on how it is used, the processing solution is not limiting to 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. It is noted of claims 1 and 2 that the claims are directed to an ink composition, which is a product. The recited method of use is not limiting to the product as it does not change the product as claimed in any way. The determination of patentability of claims 1 and 2 does not take into consideration the method of use. Accordingly, claim 2 does not appear to further narrow the scope of claim 1 by specifying the ink to be a light color ink. Calling the ink a light color ink does not say anything about the type and amount of the coloring material. Claims 4 and 8-9 each recite features related to the method of use. These features do not change the claimed ink composition in any way. Consequently, the claims fail to further limit the scope of claims 1 and 2, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2017/0166767 A1 to Watanabe et al. with evidentiary support from US 2017/0232763 A1 to Okuda.
Regarding claim 1, Watanabe discloses an inkjet printing method involving an ink composition and an aggregating liquid, wherein the ink composition comprises, for example, water, 2 wt% of a pigment dispersion and 3 wt% of an acrylic resin having an acid value of zero (see ink # 7 in Table 2), and wherein the pigment dispersion has a 20 wt% solids and contains 16 parts of a polymeric dispersant per 30 parts of a pigment, i.e., the amount of pigment in the ink is 13%(2%) = 0.26 wt%. Watanabe is silent as to whether the resin swells in a solution of 0.3M magnesium sulfate. However, since the resin has an acid value of zero and since Okuda teaches that a resin having its average particle size increased less than 3 times its original size after mixing with a 0.3M magnesium sulfate solution should have an acid value less than 10 mg-KOH/g (pp. 3-4), it is reasonable to conclude that the resin in the ink #7 taught by Watanabe increases its size very little after mixing with a 0.3M magnesium sulfate solution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0232763 A1 to Okuda.
Regarding claim 1, Okuda discloses an inkjet printing method involving a white ink, a reaction liquid (containing a coagulant), and a clear ink, wherein the clear ink comprises water, 0.1 wt% or less of a coloring material [0077] and 1-25 wt% of a second resin [0078], wherein when an aqueous solution of the second resin is mixed with a 0.27M aqueous solution of magnesium sulfate, the volume average particle diameter of the second resin increases less than 3 times, preferably less than 2 times [0042]. While Okuda fails to exemplify a clear ink containing a coloring agent, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the ink composition by adjusting the amount of the coloring agent in the clear ink from 0 wt% to 0.1 wt% without expecting any negative drawbacks. For instance, as the clear ink is not intended to be used for coloring but it nevertheless can contain up to 0.1 wt% of a coloring material, and since it is deposited wet-on-wet with a white ink, one of ordinary skill in the art would assume that an inclusion of up to 0.1 wt% of a white pigment in the clear ink would be acceptable.
Regarding claim 2, the prior art clear ink is a light ink as it has very little coloring material (the white ink being the dark ink). The features of claim 3 are disclosed in paragraph [0078]. Claims 4, 8 and 9 do not further limit claims 1 and 2, respectively, and they are therefore rejected along with claims 1 and 2. The features of claims 5 and 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/VU A NGUYEN/Primary Examiner, Art Unit 1762